

116 S2747 IS: Allied Health Workforce Diversity Act of 2019
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2747IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mr. Casey (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title VII of the Public Health Service Act to authorize assistance for increasing
			 workforce diversity in the professions of physical therapy, occupational
			 therapy, audiology, and speech-language pathology, and for other purposes.
	
 1.Short titleThis Act may be cited as the Allied Health Workforce Diversity Act of 2019. 2.Increasing workforce diversity in the professions of physical therapy, occupational therapy, audiology, and speech-language pathologyTitle VII of the Public Health Service Act is amended—
 (1)by redesignating part G (42 U.S.C. 295j et seq.) as part H; and (2)by inserting after part F (42 U.S.C. 294n et seq.) the following new part:
				
					GIncreasing workforce diversity in the professions of physical therapy, occupational therapy,
			 audiology, and speech-language pathology
						783.Scholarships and stipends
 (a)In generalThe Secretary may award grants and contracts to eligible entities to increase educational opportunities in the professions of physical therapy, occupational therapy, audiology, and speech-language pathology for eligible individuals by—
 (1)providing student scholarships or stipends, including for— (A)completion of an accelerated degree program;
 (B)completion of an associate’s, bachelor’s, master’s, or doctoral degree program; and (C)entry by a diploma or associate’s degree practitioner into a bridge or degree completion program;
 (2)providing assistance for completion of prerequisite courses or other preparation necessary for acceptance for enrollment in the eligible entity; and
 (3)carrying out activities to increase the retention of students in one or more programs in the professions of physical therapy, occupational therapy, audiology, and speech-language pathology.
 (b)Consideration of recommendationsIn carrying out subsection (a), the Secretary shall take into consideration the recommendations of national organizations representing the professions of physical therapy, occupational therapy, audiology, and speech-language pathology, including the American Physical Therapy Association, the American Occupational Therapy Association, the American Speech-Language-Hearing Association, the American Academy of Audiology, and the Academy of Doctors of Audiology.
							(c)Required information and conditions for award recipients
 (1)In generalThe Secretary may require recipients of awards under this section to report to the Secretary concerning the annual admission, retention, and graduation rates for eligible individuals in programs of the recipient leading to a degree in any of the professions of physical therapy, occupational therapy, audiology, and speech-language pathology.
 (2)Falling ratesIf any of the rates reported by a recipient under paragraph (1) fall below the average for such recipient over the two years preceding the year covered by the report, the recipient shall provide the Secretary with plans for immediately improving such rates.
 (3)IneligibilityA recipient described in paragraph (2) shall be ineligible for continued funding under this section if the plan of the recipient fails to improve the rates within the 1-year period beginning on the date such plan is implemented.
 (d)DefinitionsIn this section: (1)Eligible entitiesThe term eligible entity means an education program that—
 (A)is accredited by— (i)the Council on Academic Accreditation in Audiology and Speech-Language Pathology or the Accreditation Commission for Audiology Education;
 (ii)the Commission on Accreditation in Physical Therapy Education; or (iii)the Accreditation Council for Occupational Therapy Education; and
 (B)is carrying out a program for recruiting and retaining students underrepresented in the professions of physical therapy, occupational therapy, audiology, and speech-language pathology (including racial or ethnic minorities, or students from disadvantaged backgrounds).
 (2)Eligible individualThe term eligible individual means an individual who— (A)is a member of a class of persons who are underrepresented in the professions of physical therapy, occupational therapy, audiology, and speech-language pathology (including individuals who are racial or ethnic minorities, individuals from disadvantaged backgrounds, or individuals with a disability (as defined in section 3(1) of the Americans with Disabilities Act of 1990, or who have an individualized education program, as defined in section 602 of the Individuals with Disabilities Education Act, are covered under section 504 of the Rehabilitation Act of 1973, or have other documentation establishing the student’s disability (as such term is defined in section 3 of the Americans with Disabilities Act of 1990)));
 (B)has a financial need for a scholarship or stipend; and (C)is enrolled (or accepted for enrollment) at an audiology, speech-language pathology, physical therapy, or occupational therapy program as a full-time student at an eligible entity.
 (e)Supplement not supplantFunds awarded under this section shall be used to supplement, and not supplant, other funds available to carry out the activities described in this section.
 (f)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for the first fiscal year commencing after the date of enactment of the Allied Health Workforce Diversity Act of 2019 and each of the 4 succeeding fiscal years..